Citation Nr: 1747592	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-16 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of the right knee (chondromalacia patella disability) prior to September 13, 2014 and after January 21, 2016 and in excess of 20 percent from September 13, 2014 to January 21, 2016.

3. Entitlement to an initial compensable rating for limitation of flexion of the left knee (chondromalacia patella disability) prior to September 13, 2014, in excess of 20 percent from September 13, 2014 to January 21, 2016, and in excess of 10 percent thereafter.

4. Entitlement to a rating for limitation of extension of the right knee prior to September 13, 2014 and after January 21, 2016 and in excess of 20 percent between those dates.

5. Entitlement to a rating for limitation of extension of the left knee prior to September 13, 2014 and after January 21, 2016 and in excess of 20 percent between those dates.

6. Entitlement to compensation for total disability based on individual unemployability (TDIU).

7. Entitlement to TDIU compensation prior to June 21, 2012.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board previously considered and remanded these issues in April 2015.  The Veteran testified before the undersigned in an August 2014 hearing.  A hearing transcript was associated with the claims file and reviewed.

In March 2017, the Veteran, through her prior representative, requested a second hearing before a Board member.  The Court in Cook v. Snyder discussed whether veterans are entitled to more than one hearing before the Board; 28 Vet App 330, 341 (2017).  The Court's affirmative holding was specific to hearing requests made after remand from the Court.  However, the decision suggests that additional hearings may also be appropriate during other stages of appellate proceedings.  The Court cites 38 C.F.R. § 20.700(b) indicating the purpose of a Board hearing is to receive argument and testimony relevant and material to the appellate issue.  See Cook, 28 Vet. App. at 341.  Here, the Veteran and her representative appeared before the Board in August 2014 presenting arguments and evidence, which the Board used as a basis to obtain new examinations.  In addition to the new evidence from these examinations, the Veteran submitted a statement in July 2017 articulating the arguments in favor of her appeals.  The Board is able to render a decision in this matter because the material argument and testimony is already of record.  See Cook, 28 Vet. App. at 341.  Therefore, the Board finds that a second hearing is not necessary and would only serve to delay the claim, as well as to delay the ability of other veterans to be heard at hearing who have not yet had any opportunity to do so.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a low back disability and TDIU prior to June 21, 2012 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the period prior to September 13, 2014, the evidence shows painful motion of the knees, with limitation less than that required for compensable ratings.

2. For the period between September 13, 2014 and January 21, 2016, the evidence does not show flexion limited to 15 degrees or extension limited to 20 degrees with respect to either knee.

3. For the period after January 21, 2016, the weight of the evidence is against finding the overall disability picture for the knees manifested by flexion limited to 30 degrees or extension limited to 10 degrees.

4.  The evidence supports separate ratings for mild instability symptoms but not moderate or severe.  

5. The evidence shows that the service-connected knee and mental health disabilities render the Veteran unable to secure or follow a substantially gainful occupation beginning June 21, 2012.


CONCLUSIONS OF LAW

1. The criteria for ratings in excess of those assigned for right knee limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5010-5260, 5261 (2016).

2. The criteria for a 10 percent rating prior to September 13, 2014, but no other rating increases, for left knee limitation of motion have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5010-5260, 5261 (2016).

3. The criteria for a 10 percent rating, but not higher, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5257 (2016).

4. The criteria for a 10 percent rating, but not higher, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.10, 4.71a, Diagnostic Codes 5257 (2016).

5. The criteria for compensation based on TDIU have been met beginning June 21, 2012 but not before.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The knee disability ratings stem from the original grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated, and any defect in the notice is not prejudicial.  Hartman v., Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered.  
VA provided examinations for the Veteran's claims in January 2011, April 2012, January 2016, May 2016, and June 2017.  The AOJ substantially complied with the Board's remand directives by obtaining records from the Social Security Administration and a new VA examination.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board will proceed to the merits of the claims.


II. Rating analysis

The Veteran contends that her knee disabilities are more severe than the ratings assigned by the RO.

Disability ratings are determined by applying the criteria set forth in the 
VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262; 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by her senses.  See Jandreau, 492 F.3d at 1377.  Such competent reports will be considered, in conjunction with other relevant medical and lay evidence, in adjudicating the disabilities on appeal.

VA is to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016) (stating that "the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements"); 38 C.F.R. § 4.59. 

Standard motion of a knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of leg motion is governed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 concerns limitation of leg flexion.  

A zero, non-compensable rating is warranted where flexion is limited to 60 degrees and a 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260.

Diagnostic Code 5261 pertains to limitation of leg extension.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees.  38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is warranted for mild impairment, 20 percent rating is warranted for moderate impairment, and a maximum, 30 percent rating is warranted for severe impairment from recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.

Under Diagnostic Code 5258, a 20 percent rating is warranted where there is evidence of dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint.  38 C.F.R. § 4.71a, DC 5258.

Under Diagnostic code 5259, symptomatic removal of semilunar cartilage in the knee warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.

Under Diagnostic Code 5262, 20, 30, and 40 percent ratings are warranted for malunion of the tibia and fibula with moderate knee or ankle disability, marked knee or ankle disability, and nonunion of the tibia and fibula.  38 C.F.R. § 4.71a, DC 5262.  Finally, ratings from 30 to 60 are available for ankylosis of the knee joint.  38 C.F.R. § 4.71a, DC 5256.

A claimant who had both limitation of flexion and limitation of extension of the same leg may be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

A claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, separate ratings require separate compensable symptomatology.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

For limitation of flexion, the Veteran currently receives a non-compensable rating for the left knee and a 10 percent rating for the right knee prior to September 13, 2014, twenty percent ratings for both knees from September 13, 2014 to January 21, 2016, and ten percent ratings for both knees after January 21, 2016.  He also receives 20 percent ratings for limitation of extension of the knees from September 13, 2014 to January 21, 2016 and non-compensable ratings thereafter.

Based on the record, the Board finds that the criteria for a 10 percent rating for left knee painful motion prior to September 13, 2014 have been met, but the criteria for increases in the other ratings assigned for limitation of motion have not been met for either knee.  See 38 C.F.R. § 4.71a, DC 5010-5260, 5261.

During the January 2011 examination, the Veteran reported locking when her knees were bent, inability to squat because of weakness, and pain when going up and down steps.  The examiner recorded full extension, flexion to 135 degrees, pain on examination, no laxity, no deformity, no effusion, and mild crepitus.  At the April 2012 examination, the Veteran reported flare-ups of locking when her knees are in a flexed position for any length of time, such as when sleeping, driving, or sitting for a meal.  The examiner wrote that the Veteran denied "true" locking or giving way symptoms.  The examiner recorded flexion to 130 degrees, full extension, use of a cane, no arthritis, and no subluxation.  The examiner found a positive McMurray's test on the left knee but found that the result could indicate another type of internal derangement that was not service-connected.  The Veteran's friend wrote in a February 2013 statement that she had witnessed the Veteran in very bad pain after sitting for a long time.  The Veteran wrote that she was unable to stand for long periods of time because of pain.  

A September 9, 2014 VA treatment record shows right knee range of motion from five degrees to 112 degrees, left knee motion from four degrees to 114 degrees, strength as 3+ out of five, no instability, mild tenderness with palpation, no crepitus, and no swelling.  The Veteran complained that she experienced increased pain with prolonged sitting, standing, or holding the knees in a bent position and occasionally experienced locking-up and giving-way with prolonged standing.  A private record from September 13, 2014 indicates a right knee ACL tear, limping, use of a cane, tenderness, pain, grinding, crepitation, flexion to 30 degrees, and extension to 15 degrees.  VA treatment records from December 2014 show pain, denial of locking and giving way, mild crepitus, right knee motion from four to 122 degrees, left knee motion from four to 120 degrees, reduced strength, no swelling, and no laxity.  A January 2015 VA record discusses pain, knee injections, use of braces, and full active range of motion.  

During the January 2016 examination, the Veteran reported daily pain, flare-ups of increased pain with prolonged walking, and the ability to walk 100 yards, sit for 45 minutes, and stand for 15 minutes.  She had right knee motion from zero to 130 degrees, left knee motion from zero to 125 degrees, pain on flexion and weight-bearing, mild tenderness around the knee cap, and no change in range of motion after three repetitions.  The examiner found crepitus, full muscle strength, use of braces and a cane, limitations on prolonged walking and standing, no atrophy, no ankylosis, no recurrent subluxation, no lateral instability based on normal stability testing, no recurrent effusion, and no meniscus conditions.    

A May 2017 VA treatment record shows pain made worse by prolonged walking and sitting, locking, no swelling, and no dislocation.  At June 2017 treatment, the Veteran indicated pain worsened by walking, standing, and extended time in the car.  The provider noted normal flexion, left knee extension limited by 18 degrees, right knee extension limited by 20 degrees, pain on extension, and strength as four out of five.  During the June 2017 examination, the Veteran reported pain behind the knee cap, walking and standing for prolonged periods causing pain, prolonged sitting causing stiffness, average pain as seven out of ten, worse pain as ten out of ten, no locking or buckling, and flare-ups in pain with prolonged walking.  The examiner recorded the right knee with motion from zero to 130 degrees, no pain on weight bearing, and no objective evidence of pain.  The left knee had motion from zero to 125 degrees, pain observed on flexion and extension, no pain with weight-bearing, and diffuse tenderness.  The examiner found the Veteran had full strength, no muscle atrophy, no ankylosis, no recurrent subluxation, no lateral instability shown by normal test results, no change with passive range of motion, and wore a left knee brace.

For the period prior to September 13, 2014, the evidence shows painful motion with limitation less than that required for compensable ratings under Diagnostic Codes 5260 and 5261.  The Veteran reported pain, weakness, and functional limitation with increased pain on stairs and prolonged standing.  She had flexion to 112 degrees or greater and extension to five degrees or full extension.  These measurements to do not satisfy the criteria for 10 percent ratings based on limited extension or flexion.  Nevertheless, her limitation and painful motion warrants the minimum compensable rating pursuant to 38 C.F.R. § 4.59.  See Southall-Norman, 28 Vet. App. at 354.  Ratings in excess of 10 percent are not appropriate because the Veteran had actual motion beyond 30 degrees of flexion and 15 degrees of extension.  See Mitchell, 25 Vet. App. at 37; 38 C.F.R. § 4.71a, DC 5260, 5261.  

For the period between September 13, 2014 and January 21, 2016, the evidence does not show flexion limited to 15 degrees or extension limited to 20 degrees to warrant higher ratings than those assigned.  Instead, the December 2014 treatment record lists findings that are non-compensable under the Diagnostic Codes: right knee motion from four to 122 degrees and left knee motion from four to 120 degrees.  See 38 C.F.R. § 4.71a, DC 5260, 5261.  The January 2015 treating provider noted full active range of motion.  Even in the September 2014 private evaluation, she had flexion to 30 degrees and extension to 15 degrees.  Given her actual level of motion, ratings in excess of 20 percent for limitation of flexion and extension are not warranted.  See 38 C.F.R. § 4.71a, DC 5260, 5261.  

Finally, for the period after January 21, 2016, the weight of the evidence is against finding the overall disability picture for the knees satisfied the criteria for ratings in excess of 10 percent for limited flexion and compensable ratings for limitation of extension.  In January 2016, the Veteran had almost full range of motion from zero to 125 and 130 degrees.  The June 2017 provider also recorded full, or normal flexion but extension limited by 18 degrees and 20 degrees.  However, a few days later at the June 2017 examination, the Veteran again had range of motion from zero to 125 and 130 degrees.  The June 2017 treatment record appears to be an outlier and not indicative of the Veteran's true disability picture for any measurable portion of the rating period, as she resumed full extension shortly after.  With actual motion beyond flexion limited to 45 degrees and extension to 10 degrees, the knee disabilities do not satisfy the criteria for compensable ratings.  See Mitchell, 25 Vet. App. at 37; 38 C.F.R. § 4.71a, DC 5260, 5261.  Again, during this time period, the pain, weakness, and functional impact of the knees were considered in awarding the 10 percent ratings under 38 C.F.R. § 4.59.  See DeLuca, 8 Vet. App. at 202.   

Regarding flare-ups and repeated use, the Veteran was afforded an opportunity to describe the nature of her flare-ups and did so by stating that she experienced increased pain, particularly with prolonged walking.  She did not provide evidence to indicate any degree of additional limited motion.  The 2016 and 2017 examiners explained that it would be speculative to opine on the extent of degrees of impairment of this Veteran's knees when flare-ups were not observed on examination.  The January 2016 examiner reported pain significantly limited functional ability with repeated use but could not describe the limitation in terms of range of motion.  As noted, the Veteran did not report that pain caused limited motion; instead, she reported pain limited the functional ability to walk for long periods of time.  The Board notes that in certain circumstances, remand for additional information on flare-ups could be appropriate to aid the examiner in rendering an opinion.  Here, however, the Veteran described her flare-ups as causing increased pain; she did not describe additional limitation of motion.  Therefore, remand for a medical opinion would not provide probative value to the appeal as the Veteran has not identified decreased motion as a symptom of her flare-ups.

The Board finds that the criteria for two ten percent ratings under Diagnostic Code 5257 have been met.  See 38 C.F.R. § 4.71a.

The evidence supports separate ratings for mild instability symptoms.  The Veteran reported locking, occasional giving-way, and stiffness, which could cause instability symptoms.  She also wore knee braces and used a cane for stability.  The January 2011 examiner recorded a positive McMurray's test result but opined that it could indicate a non-service connected disability.  Resolving doubt as to the degree of disability in the Veteran's favor, the Board finds that she had mild instability, and ten percent ratings are appropriate for each knee.  See 38 C.F.R. § 4.71, DC 5257.  The weight of the evidence is against finding moderate or severe instability.  Aside from the sole test in 2011, all other examiners and treating providers consistently found no instability or laxity and normal instability test results.  There is no objective evidence to support a moderate or severe level of instability.  The Veteran has never been found to have a meniscus condition.  As such, ratings in excess of 10 percent for instability are not warranted.  See 38 C.F.R. § 4.71a, DC 5257. 

All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), but the Veteran could not receive a higher disability rating for her knees based on the evidence.  See 38 C.F.R. § 4.71a.  There is no evidence of ankylosis, meniscal conditions, or impairment of the tibia or fibula per the examination reports.  The knee symptoms were generally consistent during the period on appeal such that additional staged ratings are not appropriate.  See Fenderson, 12 Vet. App. at 126-127.

IV. TDIU

A total disability rating may be granted where the schedular rating is less than 
100 percent, and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

The Veteran is service-connected for left knee, right knee, and acquired psychiatric disabilities.  Prior to June 21, 2012, the Veteran's disabilities were rated less than 60 percent; from June 21, 2012 forward, her combined rating was 70 percent or higher.  Thus, she satisfied the threshold requirements for TDIU beginning June 21, 2012.  See 38 C.F.R. § 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  See Rice, 22 Vet. App. at 452 (noting that, while "the rating schedule is based on the 'average impairment in earning capacity caused by a disability,' . . . entitlement to TDIU is based on an individual's particular circumstance").

The criteria for compensation based on TDIU have been met beginning June 21, 2012.  See 38 C.F.R. § 4.16.  

The Veteran's depression and posttraumatic stress disorder (PTSD) are particularly disabling, with a 70 percent rating.  As discussed in more detail below, the Board finds the Veteran's psychiatric disability plays a very large role in rendering her unemployable.  She was granted service connection for depression and PTSD on June 21, 2012.  Social Security Administration records indicate that the Veteran stopped working due to her non-service connected back disability.  At this time, the evidence does not show that the service-connected knee disabilities alone caused the Veteran to be unable to secure and follow a substantially gainful occupation.  The April 2012 examiner found that although the Veteran experienced knee pain and pressure after prolonged sitting, she could work a sedentary job if allowed to change position and get-up.  The question of service-connection of the back disability is remanded.  Therefore, the question of TDIU prior to June 21, 2012 is also remanded. 

For the period beginning June 21, 2012, the evidence shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected knee and psychiatric disabilities.  In service, the Veteran was trained and worked as a finance specialist.  See Personnel records.  Social Security Administration records indicate that her post-service work history included clerical work.  Her last job was at AT&T where her responsibilities included answering incoming calls, making outgoing calls, answering customer questions, addressing complaints, and documenting conversations in the computer system.  She stopped working in May 2009 according to Social Security records.  The evidence shows that the Veteran has training and experience working in clerical office jobs.

The evidence shows physical and psychological interference with occupational functioning.  In a February 2013 statement, the Veteran wrote that she kept missing too many days from work because of pain and not being able to sit or stand for long periods of time.  Her daughter wrote that sometimes she could barely move because of pain.  A September 2014 treatment record notes that the Veteran's knees and back made her unemployable.  The January 2016 examiner noted knee limitations on prolonged walking and standing.  The June 2017 examiner wrote that the knee disabilities could restrict weight-bearing activities, joint overuse, and prolonged standing and walking.  The May 2016 mental health examiner classified the Veteran's depression and PTSD as causing occupational and social impairment with reduced reliability and productivity.  The symptoms included problems with concentration, sleep disturbance, depressed mood, anxiety, impaired memory, impaired judgment, disturbances of motivation and mood, difficulty establishing and maintaining effective work relationships, and difficulty adapting to stressful circumstances in a work setting.  

The Veteran's knee disabilities limit her ability to do physical, unsupervised work that would require prolonged standing, walking, and weight-bearing. Her depression and PTSD would cause difficulty concentrating, remembering, working with others, and working in a stressful environment and prevent her from working in clerical positions, which require multi-tasking and working with supervisors and customers.  As noted, her training and work history consist largely of clerical jobs.  The Board therefore finds that the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected disabilities as of June 21, 2012.  See 38 C.F.R. §§ 4.3, 4.16.  To that extent, the appeal is granted.  


ORDER

Ratings in excess of those assigned for right knee limitation of flexion are denied.

Ratings in excess of the 20 percent assigned from September 13, 2014 to January 21, 2016, and the noncompensable rating thereafter, for right knee limitation of extension are denied.

A higher (10 percent) rating for left knee limitation of flexion only for the period prior to September 13, 2014, is granted.

Ratings in excess of the 20 percent assigned from September 13, 2014 to January 21, 2016, and the noncompensable rating thereafter, for left knee limitation of extension are denied.

A 10 percent rating, but not higher, for left knee instability is granted.

A 10 percent rating, but not higher, for right knee instability is granted. 

Compensation based on TDIU beginning June 21, 2012 is granted.


REMAND

In the July 2017 statement, the Veteran reported that she has instability in her knees, which contributed to her back disability.  The evidence shows that the Veteran injured her back when she fell on ice in 2004, after service.  Records do not show a nexus of treatment prior to this accident.  The January 2016 examiner opined that the Veteran's back disability was less likely than not related to service.  The examiner, however, seemed to discount the Veteran's report of hurting her back when she was sexually assaulted because there was no record of the assault in service.  The Board directs the examiner to consider the assault regardless of a lack of record.  More importantly, there is no medical opinion addressing the Veteran's contention that her service-connected knee disabilities aggravated her back disability.  Such an opinion should be obtained.  The outcome of the claim for TDIU prior to June 21, 2012 may change if the Veteran is granted service-connection for her back.  Therefore, that issue is also remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. After completing (1) above, forward the claims file to the January 2016 examiner, or another appropriate examiner if that examiner is unavailable, to provide an addendum opinion with respect to the low back disability.

a. Is the Veteran's current low back disability at least as likely as not related to reports of back pain in May 1979, June 1979, and October 1980 service treatment records and the reported injury during the sexual assault?

b. If not, is the low back disability at least as likely as not caused by instability reported with her knee disabilities?

c. Was her low back disability at least as likely as not aggravated/worsened by instability reported with her knee disabilities?  If aggravation is found, please provide a baseline level of disability prior to aggravation.

Please consider all lay and medical evidence, including the Veteran's reports of continuous low back pain, a reported spinal injection in the 1980s, a fall and injury documented in 2004 treatment, and report of back pain from.  The examiner should accept the Veteran's reports of MST as accurate.  Also consider the Veteran's report of knee instability contributing to her back disability.  

Provide an explanation and supporting rationale for any conclusion.  If an opinion cannot be reached without resort to speculation, court cases require the examiner to explain whether the lack of certainty is due to the limitations of medical or scientific knowledge or insufficient evidence.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


